20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 1 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 2 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 3 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 4 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 5 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 6 of 7
20-10504-smb   Doc 32   Filed 01/06/21 Entered 01/06/21 18:29:52   Main Document
                                     Pg 7 of 7
